Citation Nr: 1216098	
Decision Date: 05/04/12    Archive Date: 05/10/12

DOCKET NO.  08-19 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a left shoulder and arm disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for a low back disability.

5.  Entitlement to service connection for an acquired psychiatric disability, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from April 1969 to October 1970.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an August 2007 decision of the RO that declined to reopen a claim for service connection for a left shoulder and arm disability on the basis that new and material evidence had not been received; and denied service connection for tinnitus, for hearing loss, for a low back disability, and for PTSD.  The Veteran timely appealed.

In its April 2010 supplemental statement of the case, the RO found that new and material evidence had been received to reopen the claim.  The Board is, nonetheless, required to make its own determination on this question.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The record reflects that the Veteran failed to appear for a hearing before RO personnel in June 2008, and that he failed to appear for a hearing scheduled before a Veterans Law Judge at the RO in July 2010.  Under these circumstances, the Veteran's request for a hearing is considered withdrawn.  See 38 C.F.R. § 20.700 (2011).

The reopened claim for service connection for a left shoulder and arm disability; and the claims for service connection for tinnitus, for bilateral hearing loss, and for an acquired psychiatric disability to include PTSD, are remanded to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran and his representative when further action is required.


FINDINGS OF FACT

1.  In March 1972, the RO denied the Veteran's claim for service connection for a left shoulder and arm disability.  The Veteran did not appeal within one year of being notified.  

2.  Evidence associated with the claims file since the March 1972 denial, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for a left shoulder and arm disability; and raises a reasonable possibility of substantiating the claim.  

3.  A clear preponderance of the evidence is against a finding that the Veteran has a low back disability that is related to a disease or injury during active service.


CONCLUSIONS OF LAW

1.  The evidence received since the RO's March 1972 denial is new and material; and the claim for service connection for a left shoulder and arm disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

2.  A low back disability was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

Through March 2007 and January 2010 letters, the RO notified the Veteran of elements of service connection and the evidence needed to establish each element.  These documents served to provide notice of the information and evidence needed to substantiate the claims.

VA's letters notified the Veteran of what evidence he was responsible for obtaining, and what evidence VA would undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA informed him that it would make reasonable efforts to help him get evidence necessary to support his claims, particularly, medical records, if he gave VA enough information about such records so that VA could request them from the person or agency that had them.
 
In the March 2007 letter, the RO specifically notified the Veteran of the process by which initial disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because each the Veteran's claims decided on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In view of the Board's favorable decision in this appeal for reopening the claim for service connection for a left shoulder and arm disability, further assistance is unnecessary to aid the Veteran in substantiating that claim.  

The Veteran has not been afforded an examination for his claimed low back disability.  Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  As will be discussed below, there is credible lay evidence of continuity of symptomatology between his current symptoms and his claimed in-service injury, and no competent medical evidence suggesting a relationship between his current symptoms and service.  Based on the facts of this case, VA has no duty to provide further VA examination or obtain medical opinions, even under the low threshold of McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  The RO has obtained copies of the service treatment records and outpatient treatment records.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claims.  38 U.S.C.A. § 5103A(a)(2).

II.  Petition to Reopen

The RO originally denied service connection for a left shoulder and arm disability in May 1971, on the basis that the condition resolved in service and the separation examination at discharge in October 1970 revealed no significant findings.  In June 1972, the Veteran stated that his left shoulder condition still bothered him, more or less, continuously.  Although a VA examination was scheduled, the Veteran failed to report; and the RO again denied service connection in March 1972.

The evidence of record at the time of the last denial of the claim included the Veteran's service treatment records, his Form DD214, and the Veteran's statements.

His service treatment records show that the Veteran was setting a heavy load down, and he felt his left shoulder pop.  Examination at that time revealed pain after 45 degrees of abduction.  The Veteran could hold his left arm in abduction and against resistance.  Mild tenderness was noted over the shoulder cuff area and over the scapula.  X-rays were negative.  The assessment was muscle pain (strain); rule out torn rotator cuff, unlikely.  The Veteran was given a sling and medications, and instructed to apply heat to the left scapula.  His discharge examination in October 1970 showed normal upper extremities.  

Based on this evidence, the RO concluded in March 1972 that there was no evidence of current disability of the left shoulder and arm.

The present claim was initiated by the Veteran in February 2007.  VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Under 38 C.F.R. § 3.156(a), "new evidence" is existing evidence not previously submitted; "material evidence" is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Furthermore, new and material evidence is "neither cumulative nor redundant" of evidence of record at the time of the last prior final denial, and must "raise a reasonable possibility of substantiating the claim."  38 C.F.R. § 3.156(a).

New evidence will be presumed credible solely for the purpose of determining whether the claim has been reopened.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence added to the record since March 1972 includes VA treatment records, showing left shoulder pain and diagnoses of left T1 radiculopathy with acromioclavicular joint arthritis in February and October 2007; and Social Security records received in October 2009, showing that the Veteran recalled having his arm in a sling for a dislocated shoulder.

Much of this evidence is new; it was not previously of record and is not cumulative. 

The newly submitted evidence is also relevant, and includes diagnosis of a current left shoulder and arm disability and complaints of continuing left shoulder pain since active service.  Such evidence raises a reasonable possibility of substantiating the claim for service connection.

Hence, the Veteran's application to reopen the claim for service connection for a left shoulder and arm disability must be granted. 38 U.S.C.A. § 5108.  The reopened claim will be discussed in further detail in the Remand portion of this decision.

III.  Service Connection
 
Service connection is awarded for disability that is the result of a disease or injury in active service.  38 U.S.C.A. §§ 1110, 1131.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

With respect to the showing of chronic disease, there must be a combination of sufficient manifestations to identify the disease entity and sufficient observation at the time, as distinguished from isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303 (2011).  

The Veteran contends that his back problems had their onset during active service.  He stated that he was "pinned against an elevator shaft aboard the U.S.S. America (CVA 66) by a skid containing three 1,000-pound bombs" in May or June 1970.  He later was diagnosed with lower back pain.  The Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  

Service treatment records do not reflect any findings or complaints of lower back pain.  All medical examinations conducted in active duty revealed a normal spine.  No low back disability was found in service.

There is no competent evidence of arthritis of the spine in service or within the first post-service year.  

VA treatment records show an assessment of low back pain in February 2004.

Social Security records reflect that the range of motion of the Veteran's lumbar spine in October 2005 was to 90 degrees on flexion; to 26 degrees on extension; to 30 degrees on right lateral bending, and to 33 degrees on left lateral bending; and to 20 degrees on right rotation, and to 22 degrees on left rotation.  Low back spontaneous motion was normal and consistent with ranges of motion.  There were no scars on the low back, and cervical and thoraco-lumbar spine did not exhibit abnormal curvature.
  
VA treatment records show an assessment of lower back discomfort, which appeared to be musculoskeletal and treated symptomatically in May 2008.  At that time the Veteran reported that the left lower back pain seemed worse when he first got up in the morning. 
 
In this case, no current low back disability has been documented for VA purposes.  While the evidence reflects current low back symptoms, there is no diagnosis of a low back disability; and no suggestion that any low back disability is in any way related to active service or to a service-connected disability.  Hence, a basis for compensation is not established.  

Pain is not analogous to disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (the claimant was seeking service connection for a neck disability and an increased rating for a low back disability.  On the issue of service connection, the Court held that pain alone without a diagnosed or identifiable underlying malady or condition did not constitute a disability for which service connection may be granted.)  Without evidence of underlying disability associated with complaints of pain, there is no basis for a grant of service connection.  

The Board finds a clear preponderance of the evidence is against a finding that the Veteran currently has a low back disability.  Therefore, there is no basis for a grant of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) (recognizing that "[a] service connection claim must be accompanied by evidence which establishes that the claimant currently has the claimed disability").

Furthermore, even if a current disability was presumed based on the Veteran's claimed symptoms, the preponderance of the evidence is against finding that such symptoms are related to his claimed in service injury.  In this regard, the Board notes that he has not claimed that he experienced a continuity of symptomatology since that injury.  Rather, he has merely asserted that he believes that a relationship exists between his current problems and that injury, and he is not shown to have the medical expertise to offer such an opinion on the etiology of his claimed low back disability.  Nor is there other competent evidence linking low back pain with injury or disease in active service.  

Because the competent evidence does not link a low back disability to service or to a service-connected disability, the weight of the evidence is against the claim.

In short, for the reasons and bases set forth above, the Board concludes that the preponderance of the evidence is against granting service connection for a low back disability.  On this matter, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence has been submitted to reopen the claim for service connection for a left shoulder and arm disability.

Service connection for a low back disability is denied.


REMAND

As noted above, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  


Left Shoulder and Arm Disability 

The Veteran contends that service connection for a left shoulder and arm disability is warranted on the basis that he was treated for left shoulder pain and dislocation during active service; and that he continues to have left shoulder pain and acromioclavicular joint arthritis.  He is competent to describe his symptoms.

Here, the record reflects that the Veteran underwent a VA examination of his left upper extremity in September 2008.  However, the VA examiner characterized the purpose of the exam as being a claimed pinched nerve in the left forearm and hand.  Although the RO discussed this examination in a September 2008 Supplemental Statement of the Case as if it had been conducted in regard to the claim of service connection for a left shoulder and arm disability now on appeal, the Board notes that the VA examiner's characterization of the claimed disability is more consistent with a separate claim that was subject to an April 2008 rating decision, and is not the matter now before the Board on appeal.  The clinical findings therein also focus entirely on the matter of whether neurological disability is present in the forearm, and only briefly refer to the shoulder.

Under these circumstances, the Board finds that another examination is needed to clarify whether the Veteran has a current left shoulder or arm disability that either had its onset during service or is related to his active service.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) (2011).  

Acquired Psychiatric Disability, to include PTSD 

The Veteran claims that he has PTSD, and there are clinical assessments of PTSD of record.  

Service connection requires a current medical diagnosis of PTSD, medical evidence of a nexus between current symptomatology and the specific claimed in-service stressor, and credible supporting evidence that the claimed in-service stressor actually occurred.  See 38 C.F.R. § 3.304(f).  

The Veteran's Form DD 214 indicates that he was awarded the Vietnam Service Medal with one bronze star, among other awards and medals; and that his last duty assignment and major command was aboard the U.S.S. America (CVA-66).  His personnel records show that he was assigned to that ship from September 1969 to October 1970.  

In February 2005, the Veteran indicated that he was a gunner on combat helicopters, and spent a lot of time on flight decks.  In May 2007, the Veteran described his duties of assembling bombs off the coast of Vietnam, and seeing the flashes from the bombs and aircraft attacks on shore; and indicated that it always bothered him that he helped to kill people.  The Veteran also indicated that his buddy who served with him disappeared from the ship; and no one seemed to have any information about him.  
  
A history of the U.S.S. America (CVA-66) taken from the ship's log reveals that the ship headed eastward in April 1970 for another combat deployment off Vietnam; and that there were no combat aircraft losses or fatalities during 100 days of combat operations on Yankee Station (launch point).

The Board is required to analyze the credibility and probative value of the evidence of record.  In general, the occurrence of an in-service stressor must be corroborated by other evidence in the record.  However, in Pentecost v. Principi, 16 Vet. App. 124, 128 (Vet. App. May 24, 2002), the Court held that, in order to show presence during a stressful event, evidence need not demonstrate that a Veteran actually was present during the event if the evidence shows that his unit was present during the event.  Here, the Board is of the opinion that the location of the ship and the nature of the ship's duties make it highly likely that the Veteran witnessed bombing and aircraft attacks during combat operations while in active service.  To this extent, the Board concludes that such stressors have been corroborated.

Given the treatment records associated with the claims file that suggest a diagnosis of PTSD is warranted, the Board finds that an examination is needed to determine whether the Veteran currently meets the criteria for a diagnosis of PTSD based on the in-service stressor(s).  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) (2011).  

Hearing Loss and Tinnitus 

The Veteran contends that service connection for hearing loss and tinnitus is warranted on the basis that he was exposed to excessive noise in active service while serving as a gunner on combat helicopters and spending a lot of time on flight decks and aboard the U.S.S. America (CVA-66).  He is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).

During a September 2008 VA examination, the Veteran could not recall when he first noticed the tinnitus.  The examiner found non-organic audiologic results, which called into question the Veteran's tinnitus.  Repeated attempts were made to obtain organic thresholds.  His speech results were consistent with normal hearing limits.

Evidence of a current hearing loss disability-i.e., one meeting the requirements of 38 C.F.R. § 3.385-and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

Given the likelihood that the Veteran had significant noise exposure as a gunner on combat helicopters and spending a lot of time on flight decks and aboard the U.S.S. America (CVA-66), another examination is needed to attempt to clarify whether the Veteran has a current bilateral hearing loss disability and/or tinnitus that either had their onset during service or are related to his active service-to specifically include noise exposure as a gunner on combat helicopters and spending a lot of time on flight decks and aboard the U.S.S. America (CVA-66); or if either disability is otherwise related to his active service.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) (2011).


Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to identify all current disability underlying the Veteran's current complaints of left shoulder pain and left arm pain, and the likely etiology of the disease or injury. 

For any current disability of the left shoulder and left arm identified, the examiner is requested to determine whether it at least as likely as not (50 percent probability or more) either had its onset in active service, or is the result of disease or injury incurred or aggravated during active service-specifically, to include the in-service acute injury noted in service treatment records in July 1969, and the Veteran's claim of continuing left shoulder pain since then.  

The examiner should reconcile any opinion with the service treatment records (described above); any additional medical treatment records associated with the claims file; and with the Veteran's statements.  The examiner should provide a rationale for the opinions.

The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner designated to examine the Veteran, and the examination report should note review of the file.

2.  Schedule the Veteran for an examination by a VA psychiatrist to determine whether the diagnostic criteria for PTSD are met.  The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner designated to examine the Veteran, and the report of examination should note review of the claims file.  All necessary special studies or tests should be accomplished.  

The examiner should determine whether the Veteran currently suffers from PTSD related to his exposure to the bombing and aircraft attacks as witnessed from aboard ship offshore during combat operations in active service; or related to the disappearance of the Veteran's buddy aboard ship in active service, as reported by the Veteran.  If a psychiatric disability other than PTSD is diagnosed, the examiner should indicate whether it is as likely as not (50 percent probability or greater) related to the Veteran's active service.  The examination report should include the complete rationale for all opinions expressed. The examiner should provide a rationale for the opinions. 

3.  Afford the Veteran a VA audiology examination to identify all current disability underlying the Veteran's current complaints of tinnitus and bilateral hearing loss; and to obtain information as to the current nature and likely etiology of tinnitus and any current hearing loss of either ear.  All appropriate tests and studies (to include audiometric testing) should be accomplished, and all clinical findings should be reported in detail. 

The examiner should specifically indicate whether the Veteran currently has hearing loss in either ear to an extent recognized as a disability for VA purposes (i.e., has an auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz of 40 decibels or greater; or an auditory threshold for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz of 26 decibels or greater; or speech recognition scores using the Maryland CNC Test of less than 94 percent).  

Based on the examination and review of the record, the examiner should offer opinions as to whether it is at least as likely as not (50 percent probability or more) that any such tinnitus or hearing loss disability of either ear had its onset in service, or is the result of disease or injury incurred or aggravated during service-to specifically include noise exposure as a gunner on combat helicopters and time spent on flight decks, and aboard the U.S.S. America (CVA-66), as reported by the Veteran.  If other causes are more likely, those should be noted.  The examiner should reconcile any opinion with the service treatment records and the Veteran's lay statements.  The examiner should provide a rationale for the opinions.

The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner designated to examine the Veteran, and the examination report should note review of the file.

4.  After ensuring that the requested actions are completed, the RO or AMC should re-adjudicate the claims on appeal.  If the benefits sought are not fully granted, the RO or AMC must furnish a supplemental statement of the case (SSOC), before the claims file is returned to the Board, if otherwise in order.

No action is required of the Veteran and his representative until they are notified by the RO or AMC; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2011).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


